Title: To Thomas Jefferson from François-André Michaux, 27 May 1808
From: Michaux, François-André
To: Jefferson, Thomas


                  
                     Monsieur le Président
                     
                     Philadelphie le 27 Maÿ, 1808.
                  
                  L’Interêt que vous prend aux progrès des Sciences et des Arts, l’accueil bienveillant que vous faites a ceux qui s’en occupent, vous concilt. le respect et l’attachmnt. de tous les amis des léttres. Se livrer à de semblables recherches dans les Etats-Unis, vous entretenir de ce qui a été fait en ce genre par un étranger dans une branche importante de l’œconomie rurale sous votre administration, ne peut donc qu’attirer votre attention, et pour un instant vous distraire agréablement de vos importantes occupations. Permettes moi donc, Monsieur le Président, au moment de quitter ce paÿs, de vous communiquer ce qui sous ce rapport, a fait le sujet de mes recherches, dans le cours de mon troisieme voyage aux Et. Unis. et dabord des motifs qui le determinerent; motifs, qui furent basés sur les avantages que jai cru pouvoir résulter pour la France, de l’introduction dans nos forets de plusieurs arbres indigênes à l’amérique Septe. Mes services sous ce point de vue furent acceptés pour 3 ans, par l’adm. forestiere.—Les occupations relatives a cette petite mission, prenant tout au plus trois mois de l’année, je cru devoir consacrer le reste de mon tems, a quelquechose d’utile à la société. je conçu donc le projet de donner la Description complette accompagnée de figures coloriees, de tous le grands arbres forestiers des Et Unis, considerés sous le rapport le plus immédiat de leurs usages dans les arts; pour rendre cet ouvrage d’une utilité plus générale, je me propose de la faire paroitre en Anglais avec les noms populaires en bas des blanches et ÿ joindre secondairement les noms botaniques, plus faire précéder le texte d’une phrase latine a la maniere de Linnaus; de sorte que les Botanistes ÿ trouveront aussi leur compte. l’objet principal en vue, étant d’adapter mon travail, non seulement à l’usage des propriétaires et des amateurs, mais plus spécialement encore a celui des constructeurs de Maisons, de Navires, enfin des ouvriers en bois en tout genre, Classe si nombreuse dans les Etats-Unis.
                  j’ai ete conduit à entreprendre ce travail, par ce que j’ai remarqué que les Voÿageurs naturalistes, qui a différentes époques ont visité l’Amériq. Septe, se sont géneralement Contentés de faire paroitre des ouvrages purement scientifiques en langue latine, ou si ce sont des Historiens, lorsquils ont fait mention des arbres, ils les ont indiqués, par les noms triviaux, de maniere qu’a cet égard, ils sont inintelligibles aux étrangers et souvent même aux habitants des Et. Unis qui vivent a 200 milles des paÿs dont ils parlent. Vous seul Monsieur le Président dans vos notes sur la Virginie avez eu l’heureuse idee de réunir les deux denomminations.
                  Un travail semblable a ce lui que je m étois proposé devoit nécessairement entrainer de nouvelles recherches; j’ai donc visité successivement tous les Etats Atlantiques, mais avec plus de soin le Distt. du Maine. Dans ces diverses contrees, j’ai fait en sorte de n’ommetre aucune des remarques où même des circonstances accéssoires, qui pourront ajouter de l’interêt a mon sujet. ainsi j’ai distingué la masse des forêts americaines, en forêts primitives, en forêts primitives-altéreés et en forêts secondaires. j’ai noté aussi exactement qu’il ma été possible, en allant du Nord au Midi, l’apparition et la disparition des difftes. especes d’arbres. Arrivé sur les confins de la Virginie, en me rendant dans les Carolines, j’ai veillé avec grand soin l’endroit où je montre pour la premiere fois the long leaved pine, Pinus maritimus, comme indiquant le commencemnt. des landes Américaines où la partie basse des Etats Méridionaux, outre les renseignements que j’ai a cet égard, j’ai reconnu par moi même, trois points, distants de 123 à 130 milles, où cet arbre cesse de croitre vers le Nord-West, J’aurai donc grand soin dans la carte géographique jointe a mon ouvrage et adaptée a mon sujet, de marquer par une ligne ponctuée les limites entre le haut et le bas paÿs. Cette ligne ne sera pas certainement tres éxacte dans toute son etendu, mais elle devra ètre rectifieé par les géographes américains, car je considere cette division naturelle bien déterminée, comme intéressante a connoitre.
                  Dans mes différents voÿages j’ai recuielli avec soin les noms triviaux donnés aux arbres, noms, qui sont variés a l’extrême suivant les localités, mais qui sont encore quelquefois les mêmes pour des éspeces distinctes. sous ce seul rapport, les Pins m’ont présenté beaucoup de difficultés.
                  J’ai sejourné plus ou moins de tems, a commencer par le Nord, à Noridge Wock, situé au haut de la Riviere de Kennebeck, a Hollowell, à Portsmouth, Boston, Windsor Vermt. à Albanÿ, Utica, Bufaloe sur le Lac Erié, à New-York, Philadelphie, Baltimore, Petersburgh, faÿettevlle, Willmington N.C. Charleston et Augusta Georgie. Dans ces différentes villes, j’ai consulté les hommes dont l’état est de travailler les bois, depuis le Constructr de Navire, jusqu’à celui qui fait des paniers. Des Séries de questions préparées a l’avance, pour chacune des ces professions, m’ont été d’un grand secours pour obtenir les résultats cherchés.—Les Bois préférés dans chaque Etat pour les entourages des champs, comme pieux et 
                     Rails. Les dégrés Comparatifs de bonté assignés aux Ecorces provenant de telle où telle espece d’arbres, pour le tannage des cuirs. Les Bois apportés dans les grandes Villes, comme combustible et présentés aux Consommateurs, séparés où mélés suivant leurs qualités respectives; feront encore l’objet de quelques remarques intéressantes sinon utiles. Je me suis encore procuré les prix courants des grandes villes des Etats Unis, de Londre et des Colonies,† pour connoitre plus particulierement les éspéces, qui entre dans le Commerce, ÿ rattacher les noms scientifiques, par là apprendre aux Européens et Aux habitants des Isles occidentales, qui veulent ajouter a leur instruction, quels sont éxactement les arbres, qui fournissent les bois qui leur viennent des Etats Unis. J’ai été amené a cette idée, par ce que je sai, que pendant longtems, les hommes instruits, ont reclamés la connoissance de l’origine des substances simples, usiteés en médécine et dans les arts, qui étoient introduites en Europe par la Voie du Commerce.
                  A peu de distance des villes du Nord, on voit des bois préservés avec soin, les habitantes commençant a sentir l’importance de cette conservation, mais j’ai cru remarquer, que ces bois étoient généralement mal composés, car dans les tems a venir ils doivent l’etre tout autrement pour le plus grand avantage de la société. Les forêts primitives où altéreés devant ètre modifieés suivant que l’observation l’aura apprise, parce que dans mon opinion, un mauvais arbre, quant a la qualité de son bois, ne doit pas occuper la place d’un autre supérieur sous ce rapport, et venant tout aussi bien dans la meme nature de terrein. je me propose encore de faire part aux propriétaires de mon opinion a cet égard.
                  Si j obtiens la permission d’embarquer mes collections composeés d’herbiers, Echantillons de bois et graines, j’espere avoir la possibilité d’offrir au public, au printems prochain les premiers Nos de cet ouvrage. les Planches seront graveés en France et le texte imprimé à Philadelphie.
                  Tel a été, Monsieur le President, l’emploi de mon tems, dans le Cours de ces deux dernieres anneés, heureux si de pareils travaux, peuvent me mériter votre Suffrage et me concilier de plus en plus l’estime des savants et des amateurs éclairés des Sciences et des arts qui m’ont accueilli si honorablement à mon passage dans les grandes villes des Etats Unis. 
                  Je suis avec un Profond Respect Monsieur le Président Votre tres humble et très Obeissant Serviteur
                  
                     
                        f. André Michaux
                     
                     at Mtr. John Vaughan
                  
               